OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on March 7, 1975. On February 14, 2001, he was convicted in the Supreme Court of the State of Connecticut of three counts *43of risk of injury to a minor, in violation of Connecticut General Statutes § 53-21 (a) (2), a class C felony. On May 7, 2001, respondent was sentenced to three consecutive 10-year terms of imprisonment, with the execution of the sentence to be suspended after three years, followed by a term of probation of 30 years and lifetime registration as a sex offender.
By order entered May 30, 2001, this Court suspended respondent and directed him to show cause why a final order of discipline should not be entered pursuant to Judiciary Law § 90 (4) (a) and (e). Respondent filed a letter in response to the order to show cause, stating that he would not contest the matter in this Court. The Grievance Committee filed an affirmation in support of the position that if committed in New York, respondent’s conduct would constitute sexual abuse in the first degree (Penal Law § 130.65 [3]). This Court thereafter determined that there is no corresponding felony in New York.
Respondent has been convicted of three felony offenses involving sexual contact with young victims. He failed to contest this proceeding or provide to this Court any mitigating factors. Accordingly, we conclude that he should be disbarred.
Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Lawton, JJ., concur.
Order of disbarment entered.